FILED
                            NOT FOR PUBLICATION                             MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALBERT KARL HEITZMANN,                           No. 11-17999

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00762-ECV

  v.
                                                 MEMORANDUM *
CHARLES L. RYAN, Director,
Department of Corrections,

              Defendant - Appellee.



                   Appeal from the United States District Court
                            for the District of Arizona
                  Edward C. Voss, Magistrate Judge, Presiding **

                           Submitted March 12, 2013 ***

Before:       PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Former Arizona state prisoner Albert Karl Heitzmann appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            Heitzmann consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005). We affirm.

      The district court properly dismissed the action because Heitzmann failed to

allege facts in his amended complaint showing that defendant Ryan had any

involvement in the alleged constitutional deprivations. See Preschooler II v. Clark

Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (“[A] person ‘subjects’

another to the deprivation of a constitutional right, within the meaning of § 1983,

‘if he does an affirmative act, participates in another’s affirmative act, or omits to

perform an act which he is legally required to do that causes the deprivation of

which complaint is made.’” (citation omitted)).

      To the extent that Heitzmann contends Ryan may be sued in his official

capacity for injunctive relief, we do not consider this argument because it was not

raised before the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      AFFIRMED.